Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2022

                                    No. 04-22-00353-CR

                        EX PARTE Andrez ZUNIGA-GUTIERREZ

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 12108CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER
      Appellant’s brief is due on July 5, 2022. Before the due date, Appellant filed an
unopposed first motion for a thirty-day extension of time to file the brief.
        Appellant’s motion is granted. Appellant’s brief is due on August 4, 2022. See TEX. R.
APP. P. 38.6(d).




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court